
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5012
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 9, 2010
			Received; read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		AN ACT
		To amend the Richard B. Russell National
		  School Lunch Act to establish a weekend and holiday feeding program to provide
		  nutritious food to at-risk school children on weekends and during extended
		  school holidays during the school year.
	
	
		1.Short titleThis Act may be cited as the
			 Weekends Without Hunger
			 Act.
		2.Weekends and holidays
			 without hungerSection 18 of
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is
			 amended by adding at the end the following:
			
				(j)Weekends and
				holidays without hunger
					(1)DefinitionsIn
				this subsection:
						(A)At-risk school
				childThe term at-risk school child has the meaning
				given the term in section 17(r)(1).
						(B)Eligible
				institution
							(i)In
				generalThe term eligible institution means a public
				or private nonprofit institution that is determined by the Secretary to be able
				to meet safe food storage, handling, and delivery standards established by the
				Secretary.
							(ii)InclusionsThe
				term eligible institution includes—
								(I)an elementary or
				secondary school or school food service authority;
								(II)a food bank or
				food pantry;
								(III)a homeless
				shelter; and
								(IV)such other type
				of emergency feeding agency as is approved by the Secretary.
								(2)EstablishmentSubject to the availability of
				appropriations provided in advance in an appropriations Act specifically for
				the purpose of carrying out this subsection, the Secretary shall establish a
				program under which the Secretary shall provide commodities, on a competitive
				basis, to eligible institutions to provide nutritious food to at-risk children
				on weekends and during extended school holidays during the school year.
					(3)Eligibility
						(A)In
				generalTo be eligible to receive commodities under this
				subsection, an eligible institution shall submit an application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may determine.
						(B)PlanAn
				application under subparagraph (A) shall include the plan of the eligible
				institution for the distribution of nutritious foods to at-risk school
				children, including—
							(i)methods of food
				service delivery to at-risk school children;
							(ii)assurances that
				children receiving foods under the project will not be publicly separated or
				overtly identified;
							(iii)lists of the
				types of food to be provided under the project and provisions to ensure food
				quality and safety;
							(iv)information on
				the number of at-risk school children to be served and the per-child cost of
				providing the children with food; and
							(v)such other
				information as the Secretary determines to be necessary to assist the Secretary
				in evaluating projects that receive commodities under this subsection.
							(4)PriorityIn
				selecting applications under this subsection, the Secretary shall give priority
				to eligible institutions that—
						(A)have on-going
				programs and experience serving populations with significant proportions of
				at-risk school children;
						(B)have a good record
				of experience in food delivery and food safety systems;
						(C)maintain high
				quality control, accountability, and recordkeeping standards;
						(D)provide children
				with readily consumable food of high nutrient content and quality;
						(E)demonstrate cost
				efficiencies and the potential for obtaining supplemental funding from
				non-Federal sources to carry out projects; and
						(F)demonstrate the
				ability to continue projects for the full approved term of the pilot project
				period.
						(5)Guidelines
						(A)In
				generalThe Secretary shall issue guidelines containing the
				criteria for projects to receive commodities under this section.
						(B)InclusionsThe
				guidelines shall, to the maximum extent practicable within the funds available
				and applications submitted, take into account—
							(i)geographical
				variations in project locations to include qualifying projects in rural, urban,
				and suburban areas with high proportions of families with at-risk school
				children;
							(ii)different types
				of projects that offer nutritious foods on weekends and during school holidays
				to at-risk school children; and
							(iii)institutional
				capacity to collect, maintain, and provide statistically valid information
				necessary for the Secretary—
								(I)to analyze and
				evaluate the results of the pilot project; and
								(II)to make
				recommendations to Congress.
								(6)Evaluation
						(A)Interim
				evaluationNot later than
				November 30, 2013, the Secretary shall complete an interim evaluation of the
				pilot program carried out under this subsection.
						(B)Final
				reportNot later than
				December 31, 2015, the Secretary shall submit to Congress a final report that
				contains—
							(i)an evaluation of the pilot program carried
				out under this subsection; and
							(ii)any
				recommendations of the Secretary for legislative action.
							(7)Funding
						(A)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section such sums as are
				necessary, to remain available until expended.
						(B)Availability of
				fundsNot more than 3 percent of the funds made available under
				subparagraph (A) may be used by the Secretary for expenses associated with
				review of the operations and evaluation of the projects carried out under this
				subsection.
						.
		
	
		
			Passed the House of
			 Representatives December 8, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
